Lahtinen, J.
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered May 10, 2001, convicting defendant upon his plea of guilty of the crime of manslaughter in the second degree.
Defendant entered a plea bargain agreement pursuant to which he waived presentment of his case to the grand jury and his right to appeal, pleaded guilty to the crime of manslaughter in the second degree and was sentenced to the bargained-for prison term of 4 to 12 years. It is undisputed that defendant’s guilty plea was intelligently, knowingly and voluntarily entered. The sole issue raised on this appeal is whether the sentence of 4 to 12 years’ imprisonment imposed by County Court should be modified in the interest of justice (see, CPL 470.15 [6]).
The issue raised on this appeal was encompassed by defendant’s waiver of appeal and, therefore, not preserved for our review (see, People v Hidalgo, 91 NY2d 733, 737; People v Johns, 267 AD2d 718, 719, lv denied 94 NY2d 949). Had this issue been preserved, our review of the record, including the statement given by the victim’s mother at defendant’s sentencing hearing, convinces us that the sentence imposed by County Court was not the result of an abuse of judicial discretion nor are there any extraordinary circumstances that would warrant a modification of the sentence in the interest of justice (see generally, People v Burg, 262 AD2d 796, lv denied 93 NY2d 1015).
*751Crew III, J.P., Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.